PER CURIAM:
In Appeal No. 03-2412, Morton L. Ginsberg appeals the district court’s order denying his motion to dismiss for lack of personal jurisdiction and granting summary judgment in favor of Neighborhood Development Collaborative (“NDC”) in NDC’s declaratory judgment action. Ginsberg also appeals the court’s order denying his motion filed pursuant to Fed. *812R.Civ.P. 59(e). In Appeal No. 04-1060, Ginsberg’s attorney, David F. Albright, appeals the district court’s order imposing sanctions against him in the form of a reprimand. We have reviewed the parties’ briefs and the joint appendix and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Neighborhood Dev. Collaborative v. Ginsberg, No. CA-03-1552-1-AMD (D. Md. Sept. 2, 2003; Oct. 7, 2003; Nov. 22, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED